20-06049-rbk Doc#5 Filed 10/15/20 Entered 10/15/20 11:50:24 Main Document Pg 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION

      IN RE:                                                   §
                                                               §
      LITTLE RIVER HEALTHCARE                                  §     CASE NO. 18-60526-RBK
      HOLDINGS, LLC, ET AL.,1                                  §
                                                               §     CHAPTER 7
           Debtors.                                            §
      JAMES STUDENSKY, CHAPTER 7                               §
      TRUSTEE,                                                 §
           Plaintiff,                                          §
                                                               §
      V.                                                       §     ADV. PRO. NO. 20-06049
                                                               §
                                                               §
      MEDTRONIC USA, INC.                                      §
          Defendant.                                           §



      STIPULATION EXTENDING TIME FOR DEFENDANT TO ANSWER COMPLAINT

           James Studensky, the duly appointed Chapter 7 Trustee (the “Trustee”) for Little River

  Healthcare Holdings, LLC, et al. (the “Debtors”), and Medtronic USA, Inc. (the “Defendant,” and

  together with the Trustee, the “Parties”), through their respective counsel, enter into this

  Stipulation (“Stipulation”) Extending Time for Defendant to Respond to the Complaint to Avoid

  and Recover Transfers Pursuant to 11 U.S.C. §§ 547, 548, and 550 and to Disallow Claims

  Pursuant to 11 U.S.C. § 502 (“Complaint”) and here by stipulate and agree as follows:

           1.       The Parties agree and stipulate that the time within which the Defendant may

  answer or respond to the Complaint is hereby further extended to and including December 1, 2020.




  1
   The Debtors in these chapter 7 cases, along with the last four digits of each Debtor’s federal tax identification number,
  as applicable, are: Compass Pointe Holdings, LLC (1142), Little River Healthcare Holdings, LLC (7956), Timberlands
  Healthcare, LLC (1890), King’s Daughters Pharmacy, LLC (7097), Rockdale Blackhawk, LLC (0791), Little River
  Healthcare - Physicians of King’s Daughters, LLC (5264), Cantera Way Ventures, LLC (7815), and Little River
  Healthcare Management, LLC (6688)
20-06049-rbk Doc#5 Filed 10/15/20 Entered 10/15/20 11:50:24 Main Document Pg 2 of 2




  Dated: October 15, 2020

   JACKSON WALKER LLP                     TRAURIG LAW LLC
   100 Congress Avenue, Suite 1100        One University Plaza, Ste. 124
   Austin, TX 78701                       Hackensack, NJ 07601
   (512) 236-2000 – Telephone             (646) 974-8650 – Telephone
   (512) 236-2002 – Facsimile

   /s/ Vienna F. Anaya                    /s/ Jeffrey Traurig
   Jennifer F. Wertz                      Jeffrey Traurig
   State Bar No. 24072822                 NJ State Bar No. 048051996
   (512) 236-2247 – direct dial           (646) 974-8650 – Telephone
   (512) 391-2147 – direct fax            Email: jtraurig@trauriglaw.com
   Email: jwertz@jw.com
                                          COUNSEL FOR THE DEFENDANT
   Vienna F. Anaya
   State Bar No. 24091225
   2323 Ross Avenue, Suite 600
   Dallas, TX 75201
   (214) 953-6047 – direct dial
   (214) 661-6647 – direct fax
   Email: vanaya@jw.com

   COUNSEL FOR JAMES
   STUDENSKY, CHAPTER 7
   TRUSTEE
